11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Manuel R. Carrasco,                           * From the 358th District Court
                                                of Ector County,
                                                Trial Court No. D-37,806.

Vs. No. 11-16-00211-CR                        * July 26, 2018

The State of Texas,                           * Memorandum Opinion by Bailey, J.
                                                (Panel consists of: Willson, J.,
                                                Bailey, J., and Wright, S.C.J.,
                                                sitting by assignment)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below.       Therefore, in accordance with this court’s
opinion, we modify the judgment of the trial court to reflect that Manuel R.
Carrasco violated “Rule D” rather than “Rule A” concerning Paragraph 1 and
Paragraph 2 of the State’s Motion to Revoke. The judgment of the trial court is
affirmed as modified.